ON MOTION
ORDER
Johnson & Johnson Vision Care, Inc. submits a response to this court’s September 9, 2010 order requesting dismissal of its appeal, 2010-1388. The parties move to lift the stay of briefing in 2010-1372.
Upon consideration thereof,
It Is Ordered That:
(1) Appeal 2010-1388 is dismissed. Each side shall bear its own costs in 2010-1388. The revised official caption is reflected above.
(2) The joint motion to lift the stay of briefing in 2010-1372 is granted. Johnson & Johnson’s brief is due November 22, 2010. The appellant’s reply brief is due December 23, 2010.
(3) Any other pending motions are denied as moot.